                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA, ex rel.,
GREGORY LYNN and PAULETTE HAMILTON,

      Plaintiffs,

v.                                                     Case No. 17-14168

CITY OF DETROIT,

     Defendant.
__________________________________/

               ORDER DENYING DEFENDANT’S MOTION TO DISMISS

      Plaintiffs Gregory Lynn and Paulette Hamilton filed this qui tam action on

December 27, 2017, on behalf of the United States of America against Defendant City

of Detroit. (ECF No. 1.) They allege Defendant awarded two contracts for transportation

services to a favored bidder, violating the False Claims Act (“FCA”) and Federal Transit

Authority (“FTA”) procurement policies. (Id., PageID.13-16.) The case was sealed while

the federal government considered whether to intervene to represent its own interests.

On November 12, 2020, the government notified the court that it would not file to

intervene in the case. (ECF No. 27.) At the time the government declined intervention,

Plaintiffs were not represented by counsel.

      On February 24, 2021, Plaintiffs filed a motion for sixty days to obtain counsel.

(ECF No. 33.) On February 25, 2021, Defendant moved to dismiss the complaint,

arguing that a qui tam plaintiff cannot proceed pro se on behalf of the government. (ECF

No. 34.) On March 10, 2021, the court granted in part Plaintiffs’ February 24 motion for
additional time, and the court provided Plaintiffs until March 26, 2021, to retain counsel.

(ECF No. 36.)

        An attorney entered an appearance on behalf of Plaintiffs on March 25, 2021.

(ECF No. 37.) Plaintiffs responded to Defendant’s motion to dismiss, noting that they

successfully retained counsel within the court’s deadline. (ECF No. 38.) Defendant did

not file a reply.

        The sole basis for Defendant’s motion to dismiss is that Plaintiffs cannot proceed

pro se in a qui tam action and that Plaintiffs had not hired an attorney at the time the

motion was filed. Given that Plaintiffs have now obtained the assistance of counsel,

Defendant’s motion will be denied. Accordingly,

        IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 34) is DENIED.

                                                            s/Robert H. Cleland               /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 3, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                    /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-14168.LYNN.MotiontoDismiss.RMK.docx




                                                       2
